Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is March 16, 2021. This Office Action is in response to the application filed application filed March 16, 2021. This action is a NON-FINAL REJECTION.
Disclosed Invention
As best understood by Examiner (MPEP §704.01), Applicant’s invention(s) is/are disclosed as drawn to novel semiconductor structures including a landing pad and methods of manufacturing the same. Applicant’s disclosed invention(s) provide(s) a landing pad located on a conductive film of a first stair layer of a staircase structure having first and second stair layers. The landing pad has a first pad sidewall facing toward the second stair layer, with a first lateral gap distance between an upper portion of the first pad sidewall and the second stair layer is smaller than a second lateral gap distance between a lower portion of the first pad sidewall and the second stair layer. The landing pad essentially increases the thickness of the conductive film in the landing area. With use of such a landing pad, an etching process for forming a contact structure can be performed to be more controlled and to thereby advantageously prevent over-etching. 
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
NOTE:
The claims are drawn to a semiconductor structure.
Independent Claims 1, 9 appear to be drawn to the same embodiment (e.g. instant FIG. 5).
Independent Claim 16 is drawn to a different embodiment than independent Claims 1, 9.

	Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive. See MPEP § 606.01 and 37 CFR 1.72(a). A new title is required that is clearly indicative of the invention to which the claims are directed. The following amendment of the title is suggested: 
MEMORY DEVICE INCLUDING A LANDING PAD WITH INCREASED THICKNESS OF A CONDUCTIVE FILM IN THE LANDING AREA.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 and Claims 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HYUN ‘686 (US 2018/0053686 A1; Chung-IL HYUN et al.; pub. date February 22, 2018).
Regarding independent Claim 1: HYUN ‘686 discloses a semiconductor structure (FIG. 5C; ABSTRACT), comprising: 
a staircase structure  (FIG. 5C; [0044] – [0048]) comprising a first stair layer and a second stair layer on the first stair layer, wherein the first stair layer LR comprises a first conductive film P1 [0045]); 

    PNG
    media_image1.png
    419
    601
    media_image1.png
    Greyscale


and a landing pad P2 disposed on the first conductive film, wherein the landing pad P2 has a first pad sidewall facing toward the second stair layer (FIG. 5C embodiment; [0048]), a first lateral gap distance d2 between an upper portion of the first pad sidewall and the second stair layer is smaller than a second lateral gap distance between a lower portion of the first pad sidewall and the second stair layer (See FIG. 5C).
Regarding independent Claim 16: HYUN ‘686 discloses a semiconductor structure (FIG. 5C; ABSTRACT), comprising: 
a staircase structure comprising a stair layer, wherein the stair layer comprises an insulating film and a conductive film LR on the insulating film, the insulating film and the conductive film has a coplanar stair sidewall (FIG. 5C); and 
a landing pad P2 on the conductive film, wherein the landing pad P2 comprises a bottom surface extending beyond the coplanar stair sidewall (FIG. 5C).
Regarding Claim 2: HYUN ‘686 discloses the semiconductor structure according to claim 1, wherein the second stair layer comprises an insulating film and a second conductive film on the insulating film, the first lateral gap distance d2 is between the upper portion of the first pad P2 sidewall and the second conductive film, the second lateral gap distance is between the lower portion of the first pad sidewall and the insulating film (FIG. 5C).
Regarding Claim 3: HYUN ‘686 discloses the semiconductor structure according to claim 1, wherein a minimum lateral gap distance is between the top of the first pad sidewall and the second stair layer (FIG. 5C).
Regarding Claim 4: HYUN ‘686 discloses the semiconductor structure according to claim 1, wherein the first lateral gap distance gradually decreases along a direction away from the first stair layer (FIG. 5C).
Regarding Claim 5: HYUN ‘686 discloses the semiconductor structure according to claim 1, wherein a height of the landing pad is larger than a height of the second stair layer (FIG. 5C).
Regarding Claim 6: HYUN ‘686 discloses the semiconductor structure according to claim 1, wherein a height of the landing pad is smaller than a height of the second stair layer (FIG. 5C).
Regarding Claim 7: HYUN ‘686 discloses the semiconductor structure according to claim 1, wherein a height of the landing pad is equal to a height of the second stair layer (FIG. 5C).
Regarding Claim 8: HYUN ‘686 discloses the semiconductor structure according to claim 1, wherein an upper surface of the landing pad is level with an upper surface of the second stair layer (FIG. 5C).
Regarding Claim 17: HYUN ‘686 discloses the semiconductor structure according to claim 16, wherein the coplanar stair sidewall is vertical (FIG. 5C).
Regarding Claim 18: HYUN ‘686 discloses the semiconductor structure according to claim 16, wherein the landing pad is electrically connected to the conductive film (FIG. 5C).
Regarding Claim 19: HYUN ‘686 discloses the semiconductor structure according to claim 16, further comprising a contact structure disposed on the landing pad (FIG. 5C).

Claims 9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 2015/0179564 A1; pub. date June 25, 2015; This reference was cited in the IDS).
Regarding Claim 9: LEE et al. disclose a semiconductor structure (FIG. 6D; [0084] – [0090]), comprising: 

    PNG
    media_image2.png
    447
    530
    media_image2.png
    Greyscale


a staircase structure comprising a first stair layer and a second stair layer on the first stair layer, wherein the first stair layer comprises a first conductive film (FIG. 6D); and 
a landing pad disposed on the first conductive film, wherein the landing pad has a first pad sidewall comprising a concave sidewall portion facing toward the second stair layer (See FIG. 6D).
Regarding Claim 12: LEE et al. disclose the semiconductor structure according to claim 9, wherein the first pad sidewall comprises a curved portion (See FIG. 6D).
Allowable Subject Matter
Claims 10, 11, 13, 14, 15 and Claim 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reason for the indication of allowable subject matter is as follows:
Regarding Claim 9, the prior art of record does not disclose nor render obvious, either alone or in combination, a semiconductor structure wherein either
the first pad sidewall comprises a straight sidewall portion facing toward the second stair layer, and the straight sidewall portion is above the concave sidewall portion – as required by Claim 10; 
the concave sidewall portion is in an upper portion of the first pad sidewall – as required by Claim 11; 
the landing pad has a second pad sidewall opposite to the first pad sidewall, the second pad sidewall comprises an inclined sidewall portion – as required by Claim 13; or
the landing pad is separated from the second stair layer – as required by Claim 15.
Regarding Claim 16, the prior art of record does not disclose or render obvious a semiconductor structure wherein the landing pad further comprises: a first pad sidewall comprising a concave sidewall portion; and a second pad sidewall opposing to the first pad sidewall and adjacent to the bottom surface of the landing pad – as required by Claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: YUN et al. (US 20150287710) and BAEK (US 20200105783).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813